—Order, Supreme Court, Bronx County (Janice Bowman, J.), entered on or about October 6, 1997, which, in a CPLR article 78 proceeding pursuant to Education Law § 3020-a (former [5]) by petitioner teacher challenging the Hearing Panel’s findings of improper conduct and suspending him for two years without pay, granted respondent City Board of Education’s motion to dismiss the petition, and denied petitioner’s request to add the Commissioner of Education as a party respondent, unanimously affirmed, without costs.
The petition was properly dismissed on the ground that respondent’s pending appeal to the Commissioner of Education was commenced first, that petitioner’s challenges to the Hearing Panel’s determination can and will be reviewed in such previously commenced appeal (see, Matter of Malverne Union Free School Dist. v Sobol, 181 AD2d 371, 374-375), and that duplicative litigation involving a possibility of inconsistent results should be avoided (cf., CPLR 3211 [a] [4]). We note that the Commissioner’s determination will be subject to judicial review (see, Matter of Strongin v Nyquist, 44 NY2d 943, 945, cert denied 440 US 901). Concur — Sullivan, J. P., Lerner, Mazzarelli and Saxe, JJ.